Case 2:19-cv-13320-LJM-PTM ECF No. 19, PageID.1049 Filed 12/16/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 THAD J. ZANDER,

         Plaintiff,                                   Case No. 19-13320
                                                      Honorable Laurie J. Michelson
 v.                                                   Magistrate Judge Patricia T. Morris

 COMMISSIONER OF SOCIAL
 SECURITY,

         Defendant.


       ORDER ADOPTING REPORT & RECOMMENDATION [18], DENYING
      DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [15], GRANTING
      PLAINTIFF’S MOTION TO REMAND [13], AND REMANDING THE CASE


       Thad J. Zander applied for disability insurance benefits in 2014 due to a number of

conditions, including neuromyelitis optica, degenerative disc disease, depression, and ADHD,

which he believes make him unable to work and qualify him as disabled. The Commissioner of

Social Security denied Zander’s claim, and Zander now seeks judicial review of that denial. Zander

filed a motion to remand the case and the Commissioner filed a motion for summary judgment.

Magistrate Judge Patricia T. Morris issued a Report and Recommendation recommending that the

Court grant Zander’s motion and remand the case pursuant to sentence four of 42 U.S.C. § 405(g).

       At the conclusion of her October 23, 2020 Report and Recommendation, Magistrate Judge

Morris notified the parties that they were required to file any objections within fourteen days of

service, as provided in Federal Rule of Civil Procedure 72(b)(2) and Eastern District of Michigan

Local Rule 72.1(d), and that “[f]ailure to file specific objections constitutes a waiver of any further

right of appeal.” (ECF No. 45, PageID.165.) It has now been over 45 days since the Report was

served on the parties and no objections have been filed.
Case 2:19-cv-13320-LJM-PTM ECF No. 19, PageID.1050 Filed 12/16/20 Page 2 of 2




       The Court finds that the parties’ failure to object is a procedural default, waiving review of

the Magistrate Judge’s findings by this Court. In United States v. Walters, 638 F.2d 947, 949–50

(6th Cir. 1981), the Sixth Circuit established a rule of procedural default, holding that “a party

shall file objections with the district court or else waive right to appeal.” And in Thomas v. Arn,

474 U.S. 140, 144 (1985), the Supreme Court explained that the Sixth Circuit’s waiver-of-

appellate-review rule rested on the assumption “that the failure to object may constitute a

procedural default waiving review even at the district court level.” 474 U.S. at 149; see also

Garrison v. Equifax Info. Servs., LLC, No. 10-13990, 2012 WL 1278044, at *8 (E.D. Mich. Apr.

16, 2012) (“The Court is not obligated to review the portions of the report to which no objection

was made.” (citing Thomas, 474 U.S. at 149–52)). The Court further held that this rule violates

neither the Federal Magistrates Act nor the Federal Constitution.

       The Court therefore finds that the parties have waived further review of the Magistrate

Judge’s Report and accepts her recommended disposition. (ECF No. 45.) The Court DENIES the

Commissioner’s motion for summary judgment (ECF No. 15) and GRANTS Plaintiff’s motion to

remand (ECF No. 13). The case is REMANDED to the Commissioner pursuant to sentence four

of 42 U.S.C. § 405(g) in accordance with Magistrate Judge Morris’ Report and Recommendation

(ECF No. 18). On remand, the ALJ must fully analyze and explain the reasons for his evaluation

and weighing of neurologist Dr. Aburashed’s treating source opinion. The ALJ must also consider

Zander’s fatigue and visual disturbances in his residual functional capacity assessment of Zander.

       SO ORDERED.

       Dated: December 16, 2020


                                              s/Laurie J. Michelson
                                              LAURIE J. MICHELSON
                                              UNITED STATES DISTRICT JUDGE

                                                 2
